Supreme Court of Florida
                            ____________

                           No. SC21-391
                            ____________


                INQUIRY CONCERNING A JUDGE
                  NO. 20-366 RE: SCOTT CUPP.

                           May 13, 2021

PER CURIAM.

     Before the Court is the stipulation of the Judicial

Qualifications Commission and Twentieth Judicial Circuit Court

Judge Scott Cupp. The Commission and Judge Cupp agree to the

discipline of a public reprimand.

     According to the stipulation, Judge Cupp admits that the

conduct described in the Notice of Formal Charges occurred. Judge

Cupp admits that in the lead up to the 2020 election for Hendry

County Court Judge, he began contacting individuals he knew in

Hendry County to inform them that he was supporting the

incumbent judge’s opponent, because of concerns he had heard

about the incumbent. Judge Cupp’s preference for the incumbent’s
opponent eventually became widely known in the community.

Judge Cupp admits that his conduct in making unsolicited contact

with many influential members of the Hendry County community,

during which he expressed his preference for a certain candidate in

a judicial race, and in some instances requested that the

community member support his favored candidate, was not only

inappropriate, but violated Canons of Judicial Conduct 1, 2B, and

7A(1)(b) and damaged the integrity of the judiciary, by creating the

appearance that he was interceding in a judicial election. Judge

Cupp also admits that he violated canon 7 and chapter 106, Florida

Statutes, during his 2020 reelection campaign by failing to officially

designate a campaign account and treasurer with the Division of

Elections prior to receiving any contributions or issuing any funds,

and that his conduct damaged the public’s perception of the

judiciary.

     Upon being presented with the Notice of Investigation, Judge

Cupp took immediate responsibility for his conduct, in both his

written response, and during his sworn testimony before the

Commission. He admits that his conduct was inappropriate and

violated canons 1, 2, and 7. He regrets that his conduct damaged


                                 -2-
the integrity of the judiciary and the public’s perception of the

judiciary. Judge Cupp has had no prior discipline imposed by the

Commission, and, having been licensed to practice law for over

thirty-four years, also has no prior disciplinary history with The

Florida Bar. The Commission also noted that Judge Cupp has a

renewed commitment and understanding of what it takes to protect

the public’s perception of the integrity, impartiality, and

independence of the judiciary, and is persuaded that Judge Cupp

will never again engage in such conduct.

     The stipulation is hereby approved. Judge Scott Cupp is

ordered to appear before this Court for the administration of a

public reprimand at a time to be set by the Clerk of this Court.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Honorable Michelle Morley, Chair, and Alexander J. Williams,
General Counsel, Judicial Qualifications Commission, Tallahassee,
Florida,

     for Florida Judicial Qualifications Commission, Petitioner


                                 -3-
George N. Meros, Jr. and Amber Stoner Nunnally of Shutts &
Bowen, LLP, Tallahassee, Florida,

    for Judge Scott Cupp, Respondent




                              -4-